Citation Nr: 0826772	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Service connection for status post carcinoma of the 
rectosigmoid and/or a stomach condition, to include as 
secondary to the service-connected disability of recurrent 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
status post carcinoma of the rectosigmoid.  The veteran 
contends that his carcinoma of the rectosigmoid was due to 
his service-connected left inguinal hernia.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body. 

The Board notes that the veteran reported in his claim, dated 
in December 2004, that he has received treatment at the VA 
for the prior 20 years.  A review of the claims folder 
reveals that only VA medical records from the VA Medical 
Center in San Juan, Puerto Rico, dated in July 2004, are 
associated with the claims folder.  In addition, a review of 
the claims folder reveals a medical note of Dr. H.S.R., dated 
in October 2004.  There are no medical records associated 
with the medical note of Dr. H.S.R.  Accordingly, the AMC 
should attempt to obtain all VA clinical records pertaining 
to treatment for the veteran's carcinoma of the rectosigmoid 
and inguinal hernia as well as all medical records associated 
with the veteran's treatment by Dr. H.S.R.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

The veteran was afforded VA medical examinations in November 
2004 and March 2005.  In November 2004, after examination, 
the examiner rendered the opinion that the veteran's cancer 
of the colon was not caused by or the result of the veteran's 
service-connected inguinal hernia.  In March 2005, after 
examination, the examiner rendered the opinion that the 
veteran's stomach condition was not caused by or the result 
of the veteran's service-connected inguinal hernia condition.  
However, neither examiner rendered an opinion on whether the 
veteran's cancer of the colon was permanently aggravated by 
the veteran's service-connected inguinal hernia or whether 
the condition was directly attributable to the veteran's 
active service.  As such, the Board has no discretion and 
must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the San 
Juan, Puerto Rico. VA Medical Center. 

2.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Dr. 
H.S.R., located in Cidra, Puerto Rico.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  Upon completion of the above 
development, the veteran should be 
afforded an examination to assess his 
claim for service connection for status 
post carcinoma of the rectosigmoid 
and/or a stomach condition.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination process.  The examiner is 
asked to provide an opinion whether it 
is at least as likely as not (a 
50 percent probability or greater) that 
the veteran's status post carcinoma of 
the rectosigmoid and/or stomach 
condition is related to his military 
service; or, is caused or aggravated by 
his service-connected inguinal hernia.  
The examiner must comment upon the 
statement of Dr. H.S.R. dated in October 
2004.  A complete rationale for all 
opinions expressed must be provided.

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




